DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendment filed on August 24, 2022 has been entered. Claims 1-11 have been amended, and claims 12-20 have been canceled. Claims 21-31 are added. Claims 1-11, 21-31 are currently pending in the application. 
Response to Arguments
35 U.S.C 103
Applicant’s arguments filed with respect to the rejection(s) of claims 1-11, 21-31 under U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, and in light of Applicant’s amendments, new grounds of rejection are made in view of Yamasaki (U.S Pub # 20070094467)
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, 10-11, 21-23, 27-28, 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Longshaw (U.S Pub # 20070288490) in view of Yamasaki (U.S Pub # 20070094467).
With regards to claim 1, Longshaw discloses at least one non-transitory, computer-readable medium carrying instructions, which when executed by at least one data processing device, executes operations for analyzing a snapshot of a set of data, the operations comprising: 
causing to be generated, by the least one data processing device, a first snapshot of a set of data at a first time, wherein the first snapshot captures a first state of the set of data at the first time, and wherein the set of data includes multiple data objects; causing to be generated a second snapshot at a second, later time, wherein the second snapshot captures a second state of the set of data at the second time ([0034] the first and second snapshot indices may represent historical states of the database at two different times).
Longshaw does not disclose however Yamasaki discloses:
causing a copy of the first snapshot to be created ([0058] full-copy a snapshot from primary site 1 to secondary site 2. When this procedure is completed, both primary and secondary sites have the common snapshots at time 9:00);
causing to be generated, before an accessing of the at least one of the multiple data objects, a snapshot of the copy of the first snapshot and at least one associated transaction log ([0058] creation of snapshot at secondary site. [0062] Subsequently differential data may be obtained from a transaction log); 
applying one or more transactions from one or more relevant transaction logs to the copy of the first snapshot, wherein the applying one or more transactions creates a representation of the set of data at a third time ([0062] writes the received differential data to synchronize content of the two snapshots); and
permitting to be accessed, via the copy of the first snapshot, at least one of the multiple data objects (Fig. 13 [0069] restoring data from secondary site to the snapshot back on primary site).
	It would have been obvious for one of ordinary skill in the art to have combined the system of Longshaw by the system of Yamasaki to utilize a copy of a snapshot for transactions. 
	One of ordinary skill in the art would have been motivated to make this modification in order to have a copy of an object at a remote site (Yamasaki [0004]).
	Claim 21 corresponds to claim 1 and is rejected accordingly.
	With regards to claim 2, Longshaw does not disclose however Yamasaki discloses:
causing a reversion to the second state of the set of data ([0071] rollback to a particular time).
It would have been obvious for one of ordinary skill in the art to have combined the system of Longshaw by the system of Yamasaki to utilize a copy of a snapshot for transactions. 
	One of ordinary skill in the art would have been motivated to make this modification in order to have a copy of an object at a remote site (Yamasaki [0004]).
Claim 22 corresponds to claim 2 and is rejected accordingly.
	With regards to claim 3, Longshaw further discloses:
wherein the second snapshot includes a copy of logical associations for the first snapshot ([0047] metadata of the archive).
Claim 23 corresponds to claim 3 and is rejected accordingly.
	With regards to claim 7, Longshaw further discloses:
wherein the set of data includes a database and database logs ([0049] Each update log may include log entries indicating record operations performed for changing the database state from a first state existent at the time represented by the snapshot to which the log corresponds to a second state existent at a time represented by a following snapshot. [0054] perform the log entries on the snapshot).
Claim 27 corresponds to claim 7 and is rejected accordingly.
With regards to claim 8, Longshaw does not disclose however Yamasaki discloses:
reverting to the second state of the set of data by performing a revert operation utilizing the snapshot of the second snapshot ([0071] rollback to a particular snapshot).
It would have been obvious for one of ordinary skill in the art to have combined the system of Longshaw by the system of Yamasaki to utilize a copy of a snapshot for transactions. 
	One of ordinary skill in the art would have been motivated to make this modification in order to have a copy of an object at a remote site (Yamasaki [0004]).
Claim 28 corresponds to claim 8 and is rejected accordingly.
With regards to claim 10, Longshaw does not disclose however Yamasaki discloses:
modifying the first snapshot, and after reverting to the second state of the set of data, modifying the first snapshot again ([0062] receive differential data and then synchronize the snapshot data. [0063] common snapshot can be updated to the new snapshot periodically by conducting the differential copies).
It would have been obvious for one of ordinary skill in the art to have combined the system of Longshaw by the system of Yamasaki to utilize a copy of a snapshot for transactions. 
	One of ordinary skill in the art would have been motivated to make this modification in order to have a copy of an object at a remote site (Yamasaki [0004]).
	Claim 30 corresponds to claim 10 and is rejected accordingly.
	With regards to claim 11, Longshaw further discloses:
	causing at least one operation on the accessed one or more multiple data objects to be performed, wherein the at least one operation includes- indexing the multiple data objects and adding information to an index, or associating the multiple data objects with one or more classifications and storing the one or more classifications in a metabase, or extracting the multiple data objects from the set of data and copying the multiple data objects to a storage device ([0047] database index with metadata).
	Claim 31 corresponds to claim 11 and is rejected accordingly.
Claims 4-6, 9, 24-26, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Longshaw (U.S Pub # 20070288490) in view of Yamasaki (U.S Pub # 20070094467) and in further view of Zhang (U.S Pat # 7707184).
With regards to claim 4, Longshaw does not disclose however Zhang discloses:
modifying the first snapshot after the second snapshot is generated ([Col. 4 lines 54-67] the system can revert back to a snapshot and replay the transaction logs after taking a subsequent snapshot).
It would have been obvious for one of ordinary skill in the art to have modified the system of Longshaw and Yamasaki by the system of Zhang to utilize both software and hardware level processing to generate a snapshot.
	One of ordinary skill in the art would have been motivated to make this modification in order to permit reading/writing data of a file system (Zhang [Col. 2 lines 48-60]).
Claim 24 corresponds to claim 4 and is rejected accordingly.
With regards to claim 5, Longshaw does not disclose however Zhang discloses:
wherein causing the first snapshot of the set of data to be generated includes causing to be generated the first snapshot of the set of data at least partly with a software-based snapshot provider ([Col. 9 lines 45-67] create using software-based processing and file system hardware-level processing).
It would have been obvious for one of ordinary skill in the art to have modified the system of Longshaw and Yamasaki by the system of Zhang to utilize both software and hardware level processing to generate a snapshot.
	One of ordinary skill in the art would have been motivated to make this modification in order to permit reading/writing data of a file system (Zhang [Col. 2 lines 48-60]).
	Claim 25 corresponds to claim 5 and is rejected accordingly.
With regards to claim 6, Longshaw does not disclose however Zhang discloses:
wherein causing the first snapshot of the set of data to be generated includes causing to be generated the first snapshot of the set of data at least partly with a hardware-based snapshot provider ([Col. 9 lines 45-67] create using software-based processing and file system hardware-level processing).
It would have been obvious for one of ordinary skill in the art to have modified the system of Longshaw and Yamasaki by the system of Zhang to utilize both software and hardware level processing to generate a snapshot.
	One of ordinary skill in the art would have been motivated to make this modification in order to permit reading/writing data of a file system (Zhang [Col. 2 lines 48-60]).
	Claim 26 corresponds to claim 6 and is rejected accordingly.
With regards to claim 9, Longshaw does not disclose however Zhang discloses:
wherein the set of data is utilized by an application, and wherein the application includes either an email server, a Structured Query Language (SQL) server, a file server, or an application server ([Col. 4 lines 12-23] application file server).
It would have been obvious for one of ordinary skill in the art to have modified the system of Longshaw and Yamasaki by the system of Zhang to utilize the set of data in an application server
	One of ordinary skill in the art would have been motivated to make this modification in order to provide a file server for organizing information on storage devices ([Col. 2 lines 48-55]).
	Claim 29 corresponds to claim 9 and is rejected accordingly.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166